   Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 1 of 24       PageID #: 1
' ORIGINAL
   KENJI M.PRICE #10523                                          FILED IN THE
   United States Attorney                                UNITED STATES DISTRICT COURT
                                                              DISTRICT OF HAWAII
   District of Hawaii
                                                              ^ AUG 2 2 2013
   MICHAEL F. ALBANESE #9421                             at     ^o'clock and_J[5^- M
                                                               SUE BEITIA, CLERK
   Assistant U.S. Attorney
   Room 6-100, PJICK Federal Building
   300 Ala Moana Boulevard
                                                      SEALED
   Honolulu, Hawaii 96850
                                                     BY ORDER OF THE COURT
   Telephone:(808)541-2850
   E-mail: michael.albanese@usdoj.goy

   Attorneys for Plaintiff
   UNITED STATES OF AMERICA


                    IN THE UNITED STATES DISTRICT COURT


                             FOR THE DISTRICT OF HAWAII



   UNITED STATES OF AMERICA,                   CR. NO.
                                                         C R19 - 0011 4 fjQ
                          Plaintiff,           INDICTMENT


       vs.                                     [18 U.S.C. §§ 371, 1343, 1957; 29
                                               U.S.C. § 501(c)]
   BRIAN AHAKUELO,                     (01)
   MARILYN AHAKUEEO,                   (02)
   JENNIFER ESTENCION
   aka Jennifer Rivera,                (03)

                          Defendants.




                                       INDICTMENT
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 2 of 24          PageID #: 2




The Grand Jury charges:

                       INTRODUCTORY ALLEGATIONS


      At all times material to this Indictment, unless otherwise specified:

      1.     The International Brotherhood of Electrical Workers("IBEW") was a

labor organization of electrical workers located throughout the United States and

Canada. It was organized pursuant to the IBEW Constitution. Local 1260 was

chartered by the IBEW,and based in Honolulu, Hawaii. Local 1260 represented

approximately 3,000 members who were divided into nine units located in the

State of Hawaii and the Territory of Guam. The units were grouped primarily by

geographic location and employer.

      2.     Local 1260 ofthe IBEW was a labor organization engaged in an

industry affecting commerce within the meaning of Title 29, United States Code,

Sections 402(i) and 402(j)(also referred to herein as a "union"). Local 1260 was a

signatory to contracts with employers including utility companies, broadcast and

telecommunications companies, and construction companies.

      3.     Local 1260 members paid dues on a monthly basis, as required by the

IBEW Constitution and Local 1260 Bylaws. These payments were typically

withheld by employers from Local 1260 members' paychecks and remitted directly

to Local 1260 via electronic funds transfers.
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 3 of 24        PageID #: 3




        4.   Local 1260's Executive Board consisted ofthe President, Vice

President, Recording Secretary, Treasurer, and nine members(one representative

from each ofthe nine units). All Executive Board officers and members were

elected by Local 1260's membership every three years.

        5.   Under the IBEW Constitution and Local 1260 Bylaws,the day-to-day

operation ofLocal 1260 was managed by a full-time employee designated as

Business Manager / Financial Secretary. The Business Manager / Financial

Secretary was elected by Local 1260 membership every three years. Under the

Local 1260 Bylaws,the Business Manager / Financial Secretary had sole authority

to appoint assistants, representatives, and clerical employees, who worked under

his direction, subject to his authority, and who could be removed by him at any

time.


                                 DEFENDANTS


        6.   Defendant BRIAN AHAKUELO was elected to serve as Business

Manager / Financial Secretary ofLocal 1260 in June 2011. BRIAN AHAKUELO

was re-elected as Business Manager / Financial Secretary in 2014. He served in

that capacity until he was removed when the IBEW placed Local 1260 in

emergency trusteeship on or about May 6,2016.
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 4 of 24          PageID #: 4




      7.     Defendant MARILYN AHAKUELO was employed by Local 1260

beginning in or about July 2011 through on or about May 6, 2016. MARILYN

AHAKUELO was the wife ofBRIAN AHAKUELO.

      8.     Defendant JENNIFER ESTENCION,also known as Jennifer Rivera,

was employed by Local 1260 beginning in or about August 2012 through on or

about May 6, 2016. JENNIFER ESTENCION was the sister-in-law ofBRIAN

AHAKUELO and the sister of MARILYN AHAKUELO.

                                      COUNT 1
                                    Conspiracy
                                 (18U.S.C. §371)

      9.     Paragraphs 1 through 8 ofthis Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

      10.    From a precise earlier date unknown, but by at least June 2011, and

continuing through on or around May 2016, within the District of Hawaii and

elsewhere, BRIAN AHAKUELO,MARILYN AHAKUELO,and JENNIFER

ESTENCION,the defendants, did knowingly conspire with each other, and with

other unindicted co-conspirators known and unknown to the Grand Jury, to commit

offenses against the United States, namely, wire fraud in violation of Title 18,

United States Code, Section 1343, and embezzlement in violation of Title 29,

United States Code, Section 501(c).
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 5 of 24           PageID #: 5



                              Objects ofthe Conspiracy


       11.   BRIAN AHAKUELO,MARILYN AHAKUELO,and JENNIFER

ESTENCION defrauded Local 1260 members by making false representations,

falsifying Local 1260 records, including falsifying the results ofthe January 2015

vote on Resolution No. 14-07 in order to get the membership to pay increased dues

and to increase the funds available for the defendants' illicit purposes, such as the

conversion ofLocal 1260 funds to their own purposes, all while concealing their

actions from the IBEW and the Local 1260 Executive Board and membership.

                        Manner and Means ofthe Consniracv


       12.   After BRIAN AHAKUELO's election as Business Manager /

Financial Secretary in June 2011,BRIAN AHAKUELO used his authority under

Local 1260 Bylaws to fill vacancies on the Executive Board with officers and

members who had no experience or were otherwise loyal to him. As a result,

BRIAN AHAKUELO gained autonomy and complete control over the finances of

Local 1260. BRIAN AHAKUELO used this authority to make decisions that

directly benefitted himself and his family members, including the hiring and

retention offamily members as Local 1260 employees,the payment of wages in

excess ofthose permitted by Local 1260 Bylaws, and the use ofLocal 1260 funds

to pay for personal travel with little or no official purpose.
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 6 of 24        PageID #: 6




      13.   BRIAN AHAKUELO hired MARILYN AHAKUELO and

JENNIFER ESTENCION to work for Local 1260 after BRIAN AHAKUELO

became the Business Manager / Financial Secretary.

      14.   Several employees, including BRIAN AHAKUELO,MARILYN

AHAKUELO,and JENNIFER ESTENCION were assigned official credit cards

for Local 1260 purposes. BRIAN AHAKUELO assigned JENNIFER

ESTENCION to review the credit card charges ofLocal 1260 employees. In that

capacity, JENNIFER ESTENCION reviewed and approved expenditures by

BRIAN AHAKUELO,MARILYN AHAKUELO,and herselfthat had no

legitimate Local 1260 purpose.

      15.   After depleting Local 1260's surplus from over $700,000.00 in 2010

to a net deficit of over $700,000.00 in 2014,BRIAN AHAKUELO proposed

Resolution No. 14-07 to the Local 1260 membership in the latter part of2014.

Resolution No. 14-07, in relevant part, had the effect ofincreasing Local 1260

membership dues from an average scale of 1.5% to 3% of wages effective April 1,

2015, 3.5% effective April 1, 2017, and 4% effective April 1, 2019.

      16.   Because ofthe unpopularity ofthis resolution with Local 1260

membership,in January 2015,BRIAN AHAKUELO,MARILYN AHAKUELO,

and JENNIFER ESTENCION,and others, agreed to falsify the results ofthe vote

on Resolution No. 14-07 to ensure that the resolution passed. The defendants

                                        6
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 7 of 24          PageID #: 7



successfully falsified the election results in two ofthe nine bargaining units, which

resulted in the passage ofthe resolution and an increase ofLocal 1260 dues.

      17.    As a result ofthe falsified vote, Local 1260 enacted Resolution 14-07,

and Local 1260 employers began to withhold the higher dues amount from workers

pay checks. The increased amount was then transferred to Local 1260 on a

monthly basis via wire transfer. As a result of Resolution 14-07, from March 2015

to June 2016, Local 1260 collected $3,700,000.00 more than it would have under

the pre-existing dues structure.

                                      Overt Acts


      18.    In furtherance ofthe conspiracy, and to effect the objects thereof, the

co-conspirators committed various overt acts in the District ofHawaii and

elsewhere, including the following:

             a.    On or about October 29,2014,BRIAN AHAKUELO requested

approval from Local 1260 Executive Board to present Resolution No. 14-07 for

membership vote.

             b.    On or about November 3, 2014, BRIAN AHAKUELO drafted

and mailed a letter to Local 1260 membership, informing them that Resolution No.

14-07 would be read at the December 2014 meetings of each unit, and voted upon

at the January 2015 meetings. The letter stated that the Local 1260 Executive
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 8 of 24            PageID #: 8




Board,leadership team, and administrative staff strongly recommend the proposed

resolutions be adopted.

               c.    On or about January 16, 2015, Resolution 14-07 was read by

BRIAN AHAKUELO and voted upon by the members who attended the Unit 4

membership meeting. There were approximately six to eight members in

attendance,


               d,    MARILYN AHAKUELO falsified the minutes for the Unit 4

membership meeting. The falsified minutes stated that the results ofthe

Resolution 14-07 vote were 98 "yes" votes and 11 "no" votes, falsely stated that

the meeting had taken place on January 19, 2015 instead of January 16, 2015, and

contained false attendance records,


         19,   In late January 2015,BRIAN AHAKUELO,JENNIFER

ESTENCION,and other unindicted co-conspirators attended the membership

meeting for Unit 9 in Guam at which the vote on Resolution 14-07 took place,

         20,   On or about January 29,2015,BRIAN AHAKUELO,JENNIFER

ESTENCION,and several unindicted co-conspirators met in Guam prior to the

Unit 9 membership meeting, and prepared fake ballots with a high number of"yes"

votes,


         21,   On January 29,2015, after the Unit 9 vote had taken place,

JENNIFER ESTENCION and other unindicted co-conspirators, under the direction

                                          8
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 9 of 24          PageID #: 9




ofBRIAN AHAKUELO,substituted the fake ballots for the genuine ballots. The

fake ballots were then tallied to indicate that Resolution No. 14-07 passed by a

vote of293 "yes" to 32"no" votes.

      22.    In a letter dated January 31, 2015,BRIAN AHAKUELO submitted

nine amendments,including Resolution No. 14-07, for consideration by the IBEW

International Office. The letter falsely reported that Resolution 14-07 was voted

on by secret ballot in accordance with the Local 1260 Bylaws, when in fact he

knew that the vote results for two units were false.


      23.    On or about October 16, 2014, MARILYN AHAKUELO expended

Local 1260 funds for personal travel to Las Vegas, Nevada, coinciding with the

closing of a home purchase in Nevada.

      24.    On or about September 17, 2014,BRIAN AHAKUELO directed the

expenditure ofLocal 1260 funds to pay for personal travel to Virginia in or around

Thanksgiving 2014.

      25.    From on or about September 22,2014 through on or about December

22, 2014, BRIAN AHAKUELO and MARILYN AHAKUELO expended and

directed the expenditure ofLocal 1260 funds for personal travel to Virginia in or

around Christmas 2014 and New Year's Day 2015.

      26.    On or about April 15, 2014, BRIAN AHAKUELO and MARILYN

AHAKUELO expended and directed the expenditure of Local 1260 funds for

                                         9
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 10 of 24        PageID #: 10



 personal travel to Nevada in or around Thanksgiving 2015, Christmas 2015, and

 New Year's Day 2016.

       27.    From on or about March 26, 2016 through on or about May 6, 2016,

 BRIAN AHAKUELO hired his son-in-law as "Training Coordinator" for a training

 program that did not exist, and paid his son-in-law in excess of$29,000.00,

 including an automobile allowance, for little or no legitimate work.

       28.    On or about April 19, 2016,BRIAN AHAKUELO directed that Local

 1260 purchase MARILYN AHAKUELO's Toyota Tacoma, without prior

 Executive Board authorization, a decision that personally benefited BRIAN

 AHAKUELO and MARILYN AHAKUELO.

       29.    On or about April 22, 2016,BRIAN AHAKUELO directed the

 expenditure of$597.00 ofLocal 1260 funds to pay for a personal restaurant bill.

       All in violation of Title 18, United States Code, Section 371.

                             COUNTS 2 THROUGH 43
                                     Wire Fraud
                                 (18U.S.C. § 1343)

       30.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       31.    From a precise earlier date unknown, but by at least October 29, 2014,

 and continuing through on or about April 29,2016, within the District ofHawaii

 and elsewhere, BRIAN AHAKUELO,MARILYN AHAKUELO,and lENNIFER

                                          10
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 11 of 24         PageID #: 11




 ESTENCION,the defendants, did knowingly devise and intend to devise a scheme

 to defraud Local 1260, and to obtain money and property by means of materially

 false and fraudulent pretenses, representations, promises, and material omissions.

                    Manner and Means ofthe Scheme to Defraud

       32.   The fraudulent scheme operated, in substance, in the following

 manner:



             a.     In late 2014, BRIAN AHAKUELO presented Resolution No.

 14-07 to Local 1260 membership, which proposed to increase Local 1260

 membership dues from an average of 1.5% to 3% effective April 1, 2015,3.5%

 effective April 1, 2017, and 4% effective April 1, 2019.

             b.     BRIAN AHAKUELO,and with the help of MARILYN

 AHAKUELO and JENNIFER ESTENCION,falsified the results ofthe Local 1260

 vote to pass the Resolution.

             c.     BRIAN AHAKUELO,and with the help of MARILYN

 AHAKUELO and JENNIFER ESTENCION,created records falsely reporting the

 number of votes, when in fact the vote totals included a number offalse ballots

 prepared by BRIAN AHAKUELO,JENNIFER ESTENCION,and other

 unindicted co-conspirators.

             d.     BRIAN AHAKUELO,and with the help of MARILYN

 AHAKUELO and JENNIFER ESTENCION,falsely represented to the IBEW

                                         11
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 12 of 24          PageID #: 12



 International Office that the vote on Resolution 14-07 was conducted in

 accordance with the IBEW Constitution and Local 1260 Bylaws, when they knew

 in fact that it was not.


               e.    BRIAN AHAKUELO transmitted and caused to be transmitted

 information about the fraudulent membership dues increase to Local 1260

 employers, including Maui Electric Company("MECO"),Hawaii Electric Light

 Company("HELCO"),Hawaiian Electric Company("HECO"),and others. As a

 consequence, each employer increased the amount of payroll withholdings for

 Local 1260 membership dues from Local 1260 members.

              f.     The employers aggregated the payroll withholdings on a

 monthly basis, and transmitted the withholdings to Local 1260 via electronic funds

 transfer. Those funds went into an electric funds transfer account at First Hawaiian

 Bank("FHB")with Account #...162.

       33.     On or about each ofthe dates set forth below, within the District of

 Hawaii and elsewhere. Defendant BRIAN AHAKUELO,for the purpose of

 executing the scheme described above, caused Local 1260 employers to make

 monetary transfers of dues, in the approximate amounts listed below, which

 transfers were made via wire communication in interstate commerce the signals

 and sounds described below, with each such transmission constituting a separate

 count ofthis Indictment:

                                          12
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 13 of 24   PageID #: 13




             Date             Descri ption of Transaction
          03/20/2015   Wire Transfer from MECO to Local 1260
          03/20/2015   Wire Transfer from HELCO to Local 1260
          03/27/2015   Wire Transfer from HECO to Local 1260
          04/24/2015   Wire Transfer from HECO to Local 1260
          05/01/2015   Wire Transfer from MECO to Local 1260
          05/01/2015   Wire Transfer from HELCO to Local 1260
          05/22/2015   Wire Transfer from HECO to Local 1260
          06/01/2015   Wire Transfer from MECO to Local 1260
          06/01/2015   Wire Transfer from HELCO to Local 1260
          06/19/2015   Wire Transfer from HECO to Local 1260
          06/26/2015   Wire Transfer from MECO to Local 1260
          06/26/2015   Wire Transfer from HELCO to Local 1260
          07/24/2015   Wire Transfer from MECO to Local 1260
          07/24/2015   Wire Transfer from HELCO to Local 1260
          07/31/2015   Wire Transfer from HECO to Local 1260
          08/24/2015   Wire Transfer from MECO to Local 1260
          08/24/2015   Wire Transfer from HELCO to Local 1260
          08/28/2015   Wire Transfer from HECO to Local 1260
          09/18/2015   Wire Transfer from MECO to Local 1260
          09/18/2015   Wire Transfer from HELCO to Local 1260
          09/25/2015   Wire Transfer from HECO to Local 1260
          10/23/2015   Wire Transfer from HECO to Local 1260
          10/30/2015   Wire Transfer from HELCO to Local 1260
          10/30/2015   Wire Transfer from MECO to Local 1260
          11/20/2015   Wire Transfer from HECO to Local 1260
          11/30/2015   Wire Transfer from HELCO to Local 1260
          11/30/2015   Wire Transfer from MECO to Local 1260
          12/28/2015   Wire Transfer from HELCO to Local 1260
          12/28/2015   Wire Transfer from MECO to Local 1260
          01/04/2016   Wire Transfer from HECO to Local 1260
          01/22/2016   Wire Transfer from HELCO to Local 1260
          01/22/2016   Wire Transfer from MECO to Local 1260
          01/29/2016   Wire Transfer from HECO to Local 1260
          02/22/2016   Wire Transfer from HELCO to Local 1260
          02/22/2016   Wire Transfer from MECO to Local 1260
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 14 of 24             PageID #: 14




            02/26/2016     Wire Transfer from EDECO to Local 1260
            03/28/2016     Wire Transfer from HECO to Local 1260
            04/01/2016     Wire Transfer from HELCO to Local 1260
            04/01/2016     Wire Transfer from MECO to Local 1260
            04/22/2016     Wire Transfer from HECO to Local 1260
            04/29/2016     Wire Transfer from HELCO to Local 1260
            04/29/2016     Wire Transfer from MECO to Local 1260


         All in violation of Title 18, United States Code, Sections 1343.

                             COUNTS 44 THROUGH 63
                                  Money Laundering
                                  (18U.S.C. § 1957)

         34.   Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though frilly set forth herein.

         35.   On or about the dates set forth below, within the District of Hawaii,

 and elsewhere, BRIAN AHAKULLO,the defendant, did knowingly engage and

 attempt to engage in the following monetary transactions by, through or to a

 financial institution, affecting interstate or foreign commerce, in criminally derived

 property of a value greater than $10,000, that is the transfer of U.S. currency, in the

 approximate amounts listed below, such property having been derived from a

 specified unlawful activity, that is, wire fraud in violation of Title 18, United States

 Code, Section 1343.

  Count         Date              Description of Transaction                 Amount
    44      04/01/2015     Transfer of Funds from FHB Acct# ...162          $409,360.21
                           to FHB Acct# ...374
 ~^5        05/01/2015     Transfer of Funds from FHB Acct# ...162          $308,802.14
                           to FHB Acct# ...374
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 15 of 24             PageID #: 15




    46      05/04/2015     Transfer of Funds from FHB Acct# ...162           $99,575.73
                           to FHB Acct# ...374
    47      06/02/2015     Transfer ofFunds from FHB Acct# ...162           $103,945.85
                           to FHB Acct# ...374
    48      06/02/2015     Transfer of Funds from FHB Acct# ...162          $261,525.66
                           toFHB Acct# ...374
    49      07/01/2015     Transfer of Fimds from FHB Acct# ...162          $345,121.49
                           to FHB Acct# ...374
    50      07/27/2015     Transfer ofFunds from FHB Acct# ...162           $182,463.07
                           to FHB Acct# ...374
    51      08/03/2015     Transfer ofFunds from FHB Acct# ...162           $232,566.56
                           toFHB Acct# ...374
    52      08/27/2015     Transfer ofFunds from FHB Acct# ...162           $105,204.44
                           toFHB Acct# ...374
    53      09/01/2015     Transfer ofFunds from FHB Acct# ...162           $253,937.42
                           to FHB Acct# ...374
    54      10/01/2015     Transfer ofFunds from FHB Acct# ...162           $329,174.70
                           to FHB Acct# ...374
    55      11/02/2015     Transfer ofFunds from FHB Acct# ...162           $342,763.47
                           to FHB Acct# ...374
    56      12/01/2015     Transfer ofFunds from FHB Acct# ...162           $334,338.63
                           to FHB Acct# ...374
    57      01/04/2016     Transfer ofFunds from FHB Acct# ...162           $143,682.09
                           to FHB Acct# ...374
    58      01/05/2016     Transfer ofFunds from FHB Acct# ...162           $227,813.25
                           to FHB Acct# ...374
    59      02/01/2016     Transfer ofFunds from FHB Acct# ...162           $334,713.49
                           to FHB Acct# ...374
    60      03/01/2016     Transfer ofFunds from FHB Acct# ...162           $351,787.75
                           to FHB Acct# ...374
    61      04/01/2016     Transfer of Funds from FHB Acct# ...162          $240,735.43
                           toFHB Acct# ...374
    62      04/05/2016     Transfer ofFunds from FHB Acct# ...162            $96,309.84
                           to FHB Acct# ...374
    63      05/02/2016     Transfer ofFunds from FHB Acct# ...162           $348,924.77
                           to FHB Acct# ...374


         All in violation of Title 18, United States Code, Section   957.


                                           15
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 16 of 24          PageID #: 16



                                     COUNT 64
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       36.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       37.    On or about September 17, 2014, within the District of Hawaii,

 BRIAN AHAKUELO,the defendant, while an employee ofLocal 1260, a labor

 organization engaged in an industry affecting commerce, did embezzle, steal, and

 unlawfully and willfully abstract and convert to his own use(and the use of others)

 the moneys,funds, securities, property, and other assets of said labor organization,

 in the approximate amount of$1,718.65, in that BRIAN AHAKUELO used Local

 1260 funds to pay for roimdtrip airfare to Virginia from mid-November through on

 or about December 1, 2014, a trip for which there was no union purpose or benefit.

       All in violation of Title 29, United States Code, Section 501(c).

                                     COUNT 65
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       38.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       39.    From on or about September 17,2014 through on or about December

 22, 2014, within the District of Hawaii, BRIAN AHAKUELO and MARILYN

 AHAKUELO,the defendants, while employees ofLocal 1260, a labor

                                          16
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 17 of 24           PageID #: 17



 organization engaged in an industry affecting commerce, did embezzle, steal, and

 unlawfully and willfully abstract and convert to their own use(and the use of

 others)the moneys,funds, securities, property, and other assets of said labor

 organization, in the approximate amount of$3,090.66,in that BRIAN

 AHAKUELO and MARILYN AHAKUELO used Local 1260 funds to pay for

 roundtrip airfare to Virginia from mid-December 2014 to on or about January 5,

 2015, a trip for which there was no union purpose or benefit.

       All in violation of Title 29, United States Code, Section 501(c).

                                     COUNT 66
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       40.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       41.    On or about October 16,2014, within the District of Hawaii,

 MARILYN AHAKUELO,the defendant, while an employee ofLocal 1260, a

 labor organization engaged in an industry affecting commerce, did embezzle, steal,

 and unlawfully and willfully abstract and convert to her own use(and the use of

 others)the moneys,funds, securities, property, and other assets of said labor

 organization, in the approximate amount of$1,564.00, in that MARILYN

 AHAKUELO used Local 1260 funds to pay for roundtrip airfare to Las Vegas,



                                          17
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 18 of 24          PageID #: 18




 Nevada from on or about October 23, 2014 to October 28, 2014, a trip for which

 there was no union purpose or benefit.

       All in violation of Title 29, United States Code, Section 501(c).

                                     COUNT 67
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       42.     Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       43.     On or about May 22,2015, within the District ofHawaii, BRIAN

 AHAKUELO and MARILYN AHAKUELO,the defendants, while employees of

 Local 1260, a labor organization engaged in an industry affecting commerce, did

 embezzle, steal, and unlawfully and willfully abstract and convert to their own use

 (and the use of others)the moneys,funds, securities, property, and other assets of

 said labor organization, in the approximate amount of$3,313.24,in that BRIAN

 AHAKUELO and MARILYN AHAKUELO used Local 1260 funds to pay for

 roundtrip airfare to Las Vegas, Nevada from on or about November 21, 2015

 through on or about January 3, 2016, a trip for which there was no union purpose

 or benefit.


       All in violation of Title 29, United States Code, Section 501(c).




                                          18
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 19 of 24          PageID #: 19



                                     COUNT 68
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       44.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       45.    From on or about March 26, 2016 through on or about May 6, 2016,

 within the District of Hawaii, BRIAN AHAKUELO,the defendant, while an

 employee ofLocal 1260, a labor organization engaged in an industry affecting

 commerce, did embezzle, steal, and unlawfully and willfully abstract and convert

 to his own use(and the use of others)the moneys,funds, securities, property, and

 other assets of said labor organization, in the approximate amount of$29,726.90,

 in that BRIAN AHAKUELO authorized the payment of said Local 1260 funds as

 salary to his son-in-law, who did little to no union work in exchange for such

 payments.

       All in violation of Title 29, United States Code, Section 501(c).

                                     COUNT 69
                        Embezzlement of Labor Union Assets
                                (29 U.S.C. § 501(c))

       46.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       47.    On or about April 19, 2016, within the District of Hawaii, BRIAN

 AHAKUELO,the defendant, while an employee ofLocal 1260, a labor

                                          19
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 20 of 24          PageID #: 20



 organization engaged in an industry affecting commerce, did embezzle, steal, and

 unlawfully and willfully abstract and convert to his own use(and the use of others)

 the moneys,funds, securities, property, and other assets of said labor organization,

 in the approximate amount of$24,594.27, in that BRIAN AHAKUELO authorized

 the purchase of MARILYN AHAKUELO's Toyota Tacoma, using Local 1260

 funds, without prior Executive Board authorization.

       All in violation of Title 29, United States Code, Section 501(c).

                                     COUNT 70
                        Embezzlement of Labor Union Assets
                                (29 U.S.C.§ 501(c))

       48.    Paragraphs 1 through 8 ofthis Indictment are re-alleged and

 incorporated by reference as though fully set forth herein.

       49.    On or about April 22, 2016, within the District of Hawaii and

 elsewhere, BRIAN AHAKUELO,the defendant, while an employee of Local

 1260, a labor organization engaged in an industry affecting commerce, did

 embezzle, steal, and unlawfully and willfully abstract and convert to his own use

 (and the use of others)the moneys,funds, securities, property, and other assets of

 said labor organization, in the approximate amount of$597.00, in that BRIAN

 AHAKUELO directed that union funds be used to pay a restaurant bill, for which

 there was no benefit to the union membership.

       All in violation of Title 29, United States Code, Section 501(c).

                                          20
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 21 of 24            PageID #: 21




                           FIRST FORFEITURE NOTICE


       1.      The allegations set forth in all paragraphs of Counts 1 through 43 and

 64 through 70 ofthis Indictment are hereby re-alleged and incorporated by

 reference for the purpose of noticing forfeiture pursuant to Title 18, United States

 Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).

       2.      The United States hereby gives notice to the defendants charged in

 Counts 1 through 43 and 64 through 70 ofthis Indictment that, upon conviction of

 the offenses charged in those counts, the government will seek forfeiture, in

 accordance with Title 18, United States Code, Section 981(a)(1)(C), and Title 28,

 United States Code, Section 2461(c), of any and all property, real or personal, that

 constitutes or is derived from proceeds traceable to the violations of Title 18,

 United States Code, Sections 371 and 1343, and Title 29, United States Code,

 Section 501(c), as alleged in Counts 1 through 43 and 64 through 70 ofthis

 Indictment.


       3. If by any act or omission ofthe defendants, any ofthe property subject to

 forfeiture described in paragraph 2 herein:

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction ofthe court;
                                           21
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 22 of 24          PageID #: 22



              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be

                  divided without difficulty;

 the United States of America will be entitled to the forfeiture ofsubstitute property

 up to the value ofthe property described above in paragraph 2, pursuant to Title

 21, United States Code, Section 853(p), as incorporated by Title 28, United States

 Code, Section 2461(c).



                          SECOND FORFEITURE NOTICE


       1. The allegations contained in all paragraphs of Counts 44 through 63 of

 this Indictment are realleged and incorporated by reference for the purpose of

 noticing forfeitures pursuant to Title 18, United States Code, Section 982.

       2. The United States hereby gives notice to the defendants charged in

 Counts 44 through 63 ofthis Indictment that, upon conviction ofthe offenses in

 violation of Title 18, United States Code, Section 1957, charged in Counts 44

 through 63 ofthe Indictment, the government will seek forfeiture, pursuant to Title

 18, United States Code, Section 982(a)(1), of any and all property, real or personal,

 involved in the offense and all property traceable to such property.

       3. If by any act or omission ofthe defendants, any ofthe property subject to

 forfeiture described in paragraph 2 herein:

                                          22
Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 23 of 24           PageID #: 23



              a. cannot be located upon the exercise ofdue diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction ofthe court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be divided

 without difficulty.




                                          23
 Case 1:19-cr-00114-HG-KJM Document 1 Filed 08/22/19 Page 24 of 24            PageID #: 24



   the United States of America will be entitled to forfeiture of substitute property up

   to the value ofthe property described above in paragraph 2, pursuant to Title 21,

   United States Code, Section 853(p), as incorporated by Title 18, United States

   Code, Section 982(b)(1).

         DATED: Honolulu, Hawaii, August 22                , 2019.

                                                 A TRUE BILL


                                                 /s/ Foreperson


                                                 FOREPERSON,GRAND JURY


|/KENJra.PRICE
  United States Attorney




   MICHAEL F. ALBANESE
   Assistant U.S. Attorney




   United States v. Brian Abakuelo et al.
   Indictment
   Cr. No.
                  C R 19-001 14 HG




                                            24
